5750DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)(/(a)(2) as being anticipated by Sastry US 2007/0112818.

Regarding claim 1, Sastry discloses a computer-implemented method comprising: 
receiving, by a computing system (fig. 2, user 20 issues commands 22 received through the user interface 18 and are processed using the information item categorizer software 16, see paragraph 
determining, by the computing system, a first prime number assigned to a first region of the plurality of regions (Fig. 4, Category node 42), determining, by the computing system, a second prime number assigned to a second region of the plurality of regions, wherein the second prime number is different from the first prime number (Fig. 4, Category node 44); 
identifying, by the computing system, a nearest common region in the hierarchy that includes the first region and the second region based on the respective prime numbers (Fig. 4, Category node 48); and 
determining, by the computing system, a security policy associated with the nearest common region (Fig. 5 and Paragraph 0039: security policy 74). Regarding claim 5, Sastry discloses the computer-implemented method of claim 1, further comprising: 
acquiring a packet of data to be transported from the first region to the second region; determining a security measure to apply to the packet of data based on the security policy associated with the nearest common region; applying the security measure to the packet of data; and transporting the packet of data from the first region to the second region (0043: first receives a command from the user requesting that security policy e-mails (node 74) be moved under corporate matters (node 63). The disclosed 
calculating a greatest common denominator for the first product and the second product; and identifying a region represented by the greatest common denominator as the nearest common region (0012: Queries to find items located under a given node N are accomplished in the disclosed system by identifying those leaf nodes having an associated value M that is completely divisible by the value of P associated with N.  Paragraph 0033: having values of M that are divisible by the value P value of C.sub.2, which in this case is 3. Accordingly, the disclosed system determines that information item nodes I.sub.3 
As per claims 11 and 13-15, this is a system version of the claimed method discussed above in claim 1 and 5-10 wherein all claimed limitations have also been addressed and/or cited as set forth above.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry as applied to claims 1, 11 and 16 above, and further in view of La Macchia et al., US 7,131,143.
Regarding claims 2-3, 12 and 17 Sastry lacks or does not expressly disclose trust levels.  However, Dehon discloses wherein the plurality of regions are associated with respective trust levels (col 2, lines 36-40: different levels of trust), wherein the determining a security policy (col. 2, lines 40-43, policy manager) further comprises: 
determining a first trust level associated with the nearest common region; and acquiring the security policy for the nearest common region based on the first trust level associated with the nearest common region (col. 4, lines 20-26: provides an evidence-based policy manager that associates a permission set with a code assembly based on evidence characterized by different levels of trust (e.g., implicitly trusted evidence and initially untrusted evidence). "Initially untrusted" evidence may include evidence that is not trusted at the time it is received, although it may eventually be assigned a level of trust, depending on one or more conditions); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sastry with LaMacchia, to include levels of trust, in order to allocate different security levels within a security policy speciation, as taught by LaMacchia, col. 13, lines 62-col. 14, line 7.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be furnished at the time of allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 7,827,219 to Chowdhury teaches receiving an input tree (510) comprising a parent node including child nodes, where the input tree is organized in a parent-child hierarchy. A node identification (ID) is assigned to each node of the input tree, and a representation between each parent node and each child node associated with the parent node is generated. A tree code for prime numbers in the natural sequence of numbers and the assigned node IDs to each of the parent node and child nodes is computed. The tree code representative of the input tree is stored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434